Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites extracting transaction data defining a set of transactions of the transaction dataset using the association rule, the transaction data including timing data indicating a time order of data items for respective transactions the set of transactions
Claim 21 recites the method of claim 1, wherein extracting transaction data defining the set of transactions of the transaction dataset using the association rule includes performing the extracting so that the extracted transaction data defining the set of extractions defines a reduced set of data relative to the transaction dataset.
The transaction dataset is used to extract transaction data, defining a set of transaction. It is understood that a set of transaction i.e., at least two transaction are extract from the transaction data which in this case the extract data could be the same as the transaction data or less than the transaction data (if the transaction data includes single transaction that cannot be extracted as a set). Thus, it is unclear what additional step or what other step is performed so that the extracted transaction data defining the set of extractions defines a reduced set of data relative to the transaction dataset.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related performing association analysis on transaction dataset to determine association rule and return action decision. 
Claims 1-16 and 18-21 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-16 and 18-21 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims 1, 15 and 16 recite performing analysis on data (transaction data), extracting transaction data (a set of transactions), examining the data, returning a rule, monitoring activities and returning an action decision. 
The limitation of performing (association), extracting and examining data, monitoring and returning or action decision covers Mental Processes but for the recitation of generic computer components. That is, other than reciting a computer or a processor, nothing in the claim element precludes the step from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed in the mind with the help of a pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under Step 2A, prong two: additional elements that integrate the judicial exception into a practical application.
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for analyzing, extracting, examining, monitoring and returning rules and action decision. The claims as a whole merely describe how to generally apply the concept of analyzing data (to determine association within a transaction data) and determining association rule for making action decision. The processor in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing and analyzing data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, extracting, returning and monitoring. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0001]-[0003]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-14 and 18-21 merely add further details of the abstract elements recited in independent claims (wherein the timing data includes a time order of acquisition);  without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-14 and 18-21, are patent ineligible. Hence, claims 1-16, 18-21 are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 15, 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2018/0260268 A1).

Claims 1, 15, 16:
Madsen teaches performing an association analysis on a transaction dataset (transaction data)(to return an association rule)(sequential pattern mining), wherein the transaction dataset specifies data of a plurality of transactions (identifying a sequence of events) (see [0023], [0030], [0036]), wherein respective transactions of the plurality of transactions include timing data indicating a time order of data items (identifying sequence of events, A,B,C and D occurrence within days, hours) of the same sequence (see [0023]), 
wherein the association analysis is performed independent of the timing data indicating the time order of data items for the respective transactions of the plurality of transactions (event log including frequent timeset of the items of the timeset)(see [0022]-[0022]);
extracting transaction data defining a set of transactions of the transaction dataset using the association rule, the transaction data including timing data indicating a time order of data
items for respective transactions the set of transactions (identifying a sequence of event) (see [0022]-[0025]);
examining data of the transaction data to identify for respective transactions of the set of
transactions a certain data item of data items defining the respective transaction of the set of transactions, wherein the examining includes using the timing data indicating the time
order of data items for respective transactions of the set of transactions (sequential pattern mining to determine what sequence may be predictive); 
returning a time ordered sequence rule specifying a time ordered premise and predicted result, wherein the time ordered sequence rule is in dependence on the examining (determining for a sequence of events A, B, C and D, that corrective action is taken after events A, B, C occur before event D occurs i.e., if A, B, C occurs D will occur and taking an action) (see [0023]-[0025]); 
monitoring activities of a user for occurrence of a condition defining the premise of the
sequence rule (detecting the occurrence of the one or more events based at least in part on the ranking of the identified patters of events … for example the method may detect the sequence of events PAF from the pattern of events PAFZLE and after detecting the sequence PAF the method may determine if it is cost effective to wait and see if Z occurs …) (see [0072], [0077] ; and 
returning an action decision in response an occurrence of the condition (the system and methods may generate an action rule for particular sequence of events… may include corrective action (1,3 or 7) for sequence FNP)  (see fig. 6,  [0030], [0069]-[0072], [0077]).
Claim 2:
Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles (analyzing transactions of customer shopping baskets in a supermarket) (see [0020]-[0023]).
Claims 5, 6, 18:
 Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that articles identified by article identifiers A through M tend to be acquired together; words identified tend to be acquired together (analyzing transactions of customer shopping baskets in supermarket one can product a rule based on a frequent itemset of when customer buys onions and potatoes together the customer is likely to also buy hamburger meat in the same transaction) (see [0023]-[0025]);
Claim 7, 8:
Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the examining includes identifying a latest acquired article out of the articles identified by article identifiers; the latest acquired words  ((analyzing transactions of customer shopping baskets in supermarket one can product a rule based on a frequent itemset of when customer buys onions and potatoes together the customer is likely to also buy hamburger meat in the same transaction)) (see [0023]-[0025]);
Claim 21:
Madsen teaches wherein extracting transaction data defining the set of transactions of the transaction dataset using the association rule includes performing the extracting so that the extracted transaction data defining the set of extractions defines a reduced set of data relative to the transaction dataset (identifying patterns of events in sequence of among a plurality of detected events stored in a database) (see abstract, [0044]-[0046]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and further in view of Mathis et al. (US 2016/0036931 A1). 

Claims 3, 19:
 Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles by patron users of an enterprise that provides articles. However, failed to explicitly teach wherein the action decision is an action decision to prompt a user to acquire an article of a certain classification located within a venue of the enterprise. Mathis teaches detecting events using event rules and specifying an action to prompt a user to acquire an article (offer a discount, a chat session or prompt, modifying content etc.) (see [0032]-[0036], [0043], [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Mathis’s action, in Madsen’s event response, in order to provide assistance or to entice the user to make a purchase. 
Claims 9, 10:
Mathis teaches wherein the examining includes for respective extracted transactions of the set of transactions provided by sentences in which words identified word identifiers A through M is included, identifying a latest acquired word out of the words identified by the word identifiers A through M, wherein the action decision is an action decision to present a prompt on a user interface of a display of a user, wherein the prompt prompts the user to enter the certain word into a user interface being used by the certain user; and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result  (a chat session or prompt to provide assistance) (see [0032]-[0036], [0043], [0044]). 

Claim 11:
Mathis teaches and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result, and establishing the acquisition of articles identified by article identifiers of identifiers A through M other than the certain article identifier as a premise of the sequence rule specifying the time sequenced premise and the predicted result (offer a discount, a chat session or prompt, modifying content etc.) (see [0032]-[0036], [0043], [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Brooks et al. (US 2019/0236528 A1):
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and further in view of Zalewski et al. (US 10,140,820 B1).

Claims 4, 12: 
Madsen teaches The computer implemented method of claim 1, wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that articles identified by article identifiers A through M tend to be acquired together, wherein the examining includes for respective transactions of the set of transactions in which articles identified by each of article identifiers A through M is acquired, identifying a latest acquired article out of the articles identified by the article identifiers A through M, wherein the predicted result is that a certain user will acquire an article identified by a certain identifier, wherein the returning the sequence rule includes identifying which certain article identified by the certain article identifier of the article identifiers A through M is for the respective transactions of the set of transactions most frequently a last article acquired out of the articles identified by the article identifiers, and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result, and establishing the acquisition of articles identified by article identifiers of identifiers A through M other than the certain article identifier as a premise of the sequence rule specifying the time sequenced premise and the predicted result, so that according to the returned sequence rule, there is predicted that an article identified by the certain article identifier will be acquired subsequently by the a user on the condition that articles identified by the article identifiers A through M other than the certain article identifier are acquired, wherein the action decision includes an action decision to prompt the user to acquire an article identified by the certain article identifier (see [0023]-[0025]), 
Madsen failed to teach wherein the action decision further includes an action decision to increase a radio signal strength of a radio signal transmission to the user. Zalewski teaches analyzing transaction,… determining user intent to purchase, shopping list and provide guidance to human or robot workers to prepare, gather or configure items in anticipation of the shopper purchasing the item (see col. 23 line 45-67).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the guidance to human or robot of Zalewski, in Madsen event detection, in order to expedite user shopping event, by having the expected product in the right area, for a pick-up. 

Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and further in view of Bang et al. (US 2016/0034253 A1).
Claims 13, 14, 20:
Madsen failed to teach recording the transaction dataset, wherein the recording includes receiving data from IOT sensors systems and client computer devices from users disposed at a plurality of different enterprise venues, and processing received data received from the IOT sensors. Bang teaches a system including IoT device for collecting data through a sensor ([0088]-[0089]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Bang’s IoT devices including sensor in Madsen’s sequence identifier in order to perform analysis on information received from different device to make a better decision. 
Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.  
Regarding the rejection under 112, for claims 5-12, 14 and 19 the term “article identifiers A through M” is interpreted according to para. [0052]. 
An example of an association rule is the following: “if a customer has acquired article A, then the customer has also acquired article B.” An association rule can include two parts, (i) an antecedent (if), and (ii) a consequent (then). An antecedent premise can include an item found in the dataset, a consequent or conclusion is an item of a dataset found in combination with the antecedent. An association rule returned at (a) can include an association rule specifying in an article acquisition context that first through Mth articles tend to be acquired together. Where M=4, the four articles herein can be referred to by the identifiers A, B, C, and D; where M=3, the three articles herein can be referred to as the articles identified by the identifiers A, B, and C; where M=2 the articles herein can be referred to as the articles identified by the identifiers A and B; and so on. The generated associated rule that first through Mth articles are acquired together can be alternatively expressed by various if-then statements, i.e. in the case of M=4, the rule that first through Mth articles tend to be acquired together can be alternatively expressed as the statement “if article A and B tend to be acquired, then articles C and D also tend to be acquired in association with A and B” or alternatively as follows “if articles A, C, and D are acquired, then article B is also acquired” and so on.

In light of the specification, M is an arbitrary number and based on the example provided can be any number, including 2. 
	
Regarding the rejection under 101, Applicant argues that the Examiner has not identified  particular recitation defining the asserted abstract idea…, has not identified particular claim elements asserted to define additional element  …, and is also absent of an analysis of whether a judicial exception is integrated into a practical application of the exception…, 
when in fact claim 1 recites each of the elements of “performing an association analysis on transaction dataset to return an association rule, wherein the transaction dataset specifies data of a plurality of transactions, wherein respective transactions of the plurality of transactions include timing data indicating a time order of data items, wherein the association analysis is performed independent of the timing data indicating the time order of data items for the respective transactions of the plurality of transactions; extracting transaction data defining a set of transactions of the transaction dataset using the association rule, the transaction data including timing data indicating a time order of data items for respective transactions the set of transactions; examining data of the transaction data to identify for respective transactions of the set of transactions a certain data item of data items defining the respective transaction of the set of transactions, wherein the examining includes using the timing data indicating the time order of data items for respective transactions of the set of transactions; returning a time ordered sequence rule specifying a time ordered premise and predicted result, wherein the time ordered sequence rule is in dependence on the examining; monitoring activities of a user for occurrence of a condition defining the premise of the sequence rule; and returning an action decision in response an occurrence of the condition.”… Accordingly, applicant has insufficient information to respond. For example, significantly different avenues for traversal are available in dependence on whether claim element is asserted to define an abstract idea or an additional element. In that the applicants have insufficient information from which to formulate a response, no prima facie case of eligibility has been presented. May 2016 Update USPTO IEG Guidelines, p. 2. 
	However, Examiner identified the claim limitations, i.e., the steps or method of performing an association (on a transaction data), extracting transaction data (using associating rule), examining data, returning a time order sequence rule, monitoring activities and returning an action decision. There is no additional steps or features claimed beside the steps of performing an association, extracting data, examining data, returning rule, monitoring activities and returning a decision. The language following the identified steps are part of the abstract idea.
Further, Applicant’s specification disclose a method for generating a sequence rule. Applicant’s specification, indicates that shortcoming of prior art are overcome by performing an association analysis on transaction data to return an association rule independent of timing data indicating a time order of data items. The claimed invention constitutes analyzing information by steps people got through in their minds with the help of pen and paper and is also commercial in nature which covers “Certain Methods of Organizing Human Activity).  
According to the 2019 revised patent subject matter Eligibility Guidance, Prong Two, the claims are evaluated whether the claim recites additional elements that integrate the exception into practical application of the exception.  
 	As indicated above, the independent claim 1 recites a processor (as claimed in the preamble) and independent claims 15 and 16 requires a processor to perform the claimed steps of performing analysis, extracting transaction data, examining data, returning rule and monitoring activities of user, and returning a decision. The additional element (claim features, limitations, or steps) that are recited in the claim beyond the identified judicial exception, i.e., the processor for performing the claimed abstract idea does not integrate the recited judicial exception into a “practical application”. The computer system, according to the specification, is operational with numerous other general purpose or special purpose computing system, example of well-known computing system, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to, personal computer systems, sever, thin client, etc.,… (see [0138]-[0145]). Thus, the claims recite mere instructions to implement the abstract idea on a computer or uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process, because any improvement recited by the claims concerns improvements in the process of generating sequence rules. The method has no other meaningful limitations and thus merely recites instructions to execute the recited judicial exception on a computer, which is merely used as a tool. The computer-related limitation are not sufficient to integrate the judicial exception into a practical application.  
	Under Step 2B, the claims are evaluated whether the claims recite additional element that amount to significantly more than the recited exception.  However, the “additional elements” identified above represent either a general-purpose computer, or steps that those computers normally perform, including the performing analysis (processing data), extracting (identifying data), examining data (identifying certain data), returning rules (a premise and result), monitoring activities (for occurrence of a condition)  and returning an action decision steps, and accordingly these steps are well-understood, routine, and conventional, because the operations of storing, analyzing, receiving, and writing data are primitive computer operations found in any computer system. Thus, the “additional elements” do not introduce anything which is not already well-understood, routine or conventional (which is indicative of inventive concept). Therefore, the analysis of the claim, under the Guidance, show that the claims are directed to an abstract idea without significantly more. 
The dependent claims do not recite any additional step or feature beside what is claimed in the independent claims. The dependent claims merely identify a particular type of data to be considered in the recited functions (i.e., further defining the timing data included in the transactions). Claim 13 further limits the transaction dataset to be recorded data (received from different sensors). Thus, the dependent claims are directed to the same abstract idea as they further specify the abstract idea in descriptive manner and do not recite additional elements that integrate the abstract idea into a practical application. 
The specification discloses that the embodiments can offer improvement in computer technology. The specification disclose that wherein a dataset can become so large that while the dataset potentially include useful information evaluations of data of the dataset (include use of a dataset having timing data indicating an order of data items of a transaction) can consume extensive computing resource without returning any useful information however, by not utilizing the timing dataset for specified processing stages …providing efficient utilization of a large dataset, when computing resource conserving processing can include performing an association analysis.  
Reducing the amount of information to be processed may reduce the workload for the processing computer, however does not amount to technological improvement. There is no indication that the “extracting transaction data including timing data, examining data using the timing data and returning rule specifying a time ordered premise and predicted result wherein the time order sequence rule is independent on the examining” process require any specialized computer hardware or other inventive computer components, invoke any special programming or that these operations are implemented using other than generic computer components.
Regarding the rejection under 102, the independent claims recite,  performing an association analysis on a transaction dataset (to return an association rule) wherein the transaction includes timing data indicating a time order. Further the claim recites wherein the association is performed independent of the timing data. Since the data that is analyzed includes the timing data i.e. the analysis is performed on the whole transaction dataset, the analysis includes the timing data. The claim merely recites the step of analyzing a transaction dataset that includes a timing data. The language “to return an association rule” is just an intended purpose of analyzing the data. Performing an analysis on a dataset by not considering (independent) a timing data contradicts with the claimed step of performing analysis on the transaction dataset that include a timing data. Either the transaction dataset includes timing data or does not including a timing dataset, for the analysis to be performed on the whole transaction dataset.
Regarding the association analysis on transaction data to return association rule Applicant’s specification discloses as follows:
[0051] Manager system 110 performing block 1106 can include manager system 110 activating rule generation process 112. Manager system 110 performing block 1106 can include manager system (a) performing an association analysis on a transaction dataset to return an association rule, wherein the association analysis is performed independent of timing data indicating a time order of data items for the respective transactions; (b) extracting transaction data defining a set of transactions of the transaction dataset using the association rule, the transaction data including timing data indicating a time order of data items for the set of transactions; (c) examining data of the transaction data using the timing data indicating the time order of data items for respective transactions of the set of transaction; and/or (d) returning a time sequence rule specifying a time ordered premise and predicted result, wherein the time sequence rule is independence on the examining of (c).

[0052] Manager system 110 at (a) to perform an association analysis on transaction data to return an association rule can include manager system 110 returning an association rule having a premise and a conclusion. In an article acquisition context, the conclusion can be that first one or more articles have been acquired and the premise can be that second one or more articles have been acquired. Association rules can include if-then statements that help uncover relationships between data of a dataset. An example of an association rule is the following: “if a customer has acquired article A, then the customer has also acquired article B.” An association rule can include two parts, (i) an antecedent (if), and (ii) a consequent (then). An antecedent premise can include an item found in the dataset, a consequent or conclusion is an item of a dataset found in combination with the antecedent. An association rule returned at (a) can include an association rule specifying in an article acquisition context that first through Mth articles tend to be acquired together. Where M=4, the four articles herein can be referred to by the identifiers A, B, C, and D; where M=3, the three articles herein can be referred to as the articles identified by the identifiers A, B, and C; where M=2 the articles herein can be referred to as the articles identified by the identifiers A and B; and so on. The generated associated rule that first through Mth articles are acquired together can be alternatively expressed by various if-then statements, i.e. in the case of M=4, the rule that first through Mth articles tend to be acquired together can be alternatively expressed as the statement “if article A and B tend to be acquired, then articles C and D also tend to be acquired in association with A and B” or alternatively as follows “if articles A, C, and D are acquired, then article B is also acquired” and so on.

The same as applicant’s claimed invention, Madsen teaches data mining to find sequences in the data that can be used to predict events, … for example by analyzing transactions one can produce a rule based on frequent itemset of when a customer buys onions and potatoes together;  wherein respective transactions of the plurality of transactions include timing data indicating a time order of data items (identifying sequence of events, A,B,C and D occurrence within days, hours) of the same sequence (see [0020]-[0023]). Madsen in addition teaches an event response module may search the log of detected events to identify frequently occurring event patterns, … for example, the module may identify an event pattern such as event A occurring first, then event B after event A, and then event C after event B occurring frequently among all the detected events stored in the log. … in some cases, event response module may create a list of frequently occurring event patterns and create one or more action rules based on the identified frequently occurring event patterns, for example, event response module 130 may generate an action rule based on an analysis of the event pattern event A, event B, and event C indicating that this event pattern is associated with an adverse operation of the storage device (see [0036]). 
Madsen teaches extracting transaction data using the association rule including a time order of data (identifying a sequence of events and determining what item is first in the sequence i.e., event A occurring first, then event B after event A, and Event C after event B occurring among all detected events stored in the log …) see also [0044]-[0046]). 
Claim 10 includes the limitation of establishing an acquisition of an article identified which interpreted to mean that a transaction opportunity is established once the article or item is identified. Math is applied to teach based on the prediction of what item it to be acquired providing an opportunity to purchase the item. Math teaches event detected or identified using event rules (see [0035]-[0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Identifying Follow-Correlation Itemset-Pairs; Shichao Zhang, Jilian Zhang , Xiaofeng Zhu , Zifang Huang; Department of Computer Science, Guangxi Normal University, China  School of Automation Science and Electrical Engineering, Beihang University, Beijing, China.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688